Citation Nr: 0334741	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne, as a result of herbicide exposure.  

2.  Entitlement to service connection for a blood disorder, 
secondary to status post infectious hepatitis.  

3.  Entitlement to service connection for acute porphyria, as 
a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo a 
VA examination by a panel consisting of a 
hematologist and a dermatologist at the 
appropriate VA medical facility.

The entire claims file must be made 
available to the physicians designated to 
examine the veteran and their examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.

The Board emphasizes that the purpose of 
the examination is to reconcile the 
medical evidence of record as to the 
existence of any current skin and/or 
blood disability(ies), and the 
relationship, if any, to service.  Hence, 
the physicians must make every effort to 
reach a consensus on the inquiries posed 
below and render all findings and 
opinions in a single, collaborative 
report.

(a)  The panel should specifically 
indicate whether the veteran currently 
skin and/or blood disabilities, and 
render a specific diagnosis for each.  

(b)  If acute porphyria is diagnosed, the 
panel should render an opinion, 
consistent with sound medical principles, 
as to whether such disability is, as 
least as likely as not, medically related 
to service.  In reaching this conclusion, 
the panel should comment upon the 
relationship, if any, between current 
acute porphyria and (a) skin symptoms 
noted in service that were then 
attributed to skin rash, tinea cruris, 
and/or tinea corporis; and (b) presumed 
exposure to herbicides (Agent Orange) 
during his Vietnam service.  

(c)  If any blood disorder other than 
acute porphyria is diagnosed, the panel 
should render an opinion, consistent with 
sound medical principles, as to whether 
such disability is, as least as likely as 
not, medically related to service.  In 
render this opinion, the panel should 
comment upon the relationship, if any, 
between a current blood disorder and 
hepatitis noted in service medical 
records, specifically indicating whether 
the current blood disorder other than 
acute porphyria is a residual of in-
serviced hepatitis.  

(d)  If chloracne or any other acneform 
skin disease consistent with chloracne is 
diagnosed, the panel should render an 
opinion, consistent with sound medical 
principles, as to whether such disability 
was manifested to a compensable degree 
within the year following the veteran's 
discharge in September 1968.  If such 
disability was manifested within the year 
following discharge, the examiners should 
describe the clinical evidence supporting 
such a finding.  If such disability was 
not manifested within the year following 
discharge, the examiners should offer an 
opinion as to whether it is at least as 
likely as not that such disability is 
medically related to service.  In 
rendering the latter opinion, the panel 
should comment upon the medical 
relationship, if any, between the current 
skin disability and (a) the skin symptoms 
noted in service that were then 
attributed to skin rash, tinea cruris, 
and/or tinea corporis; and (b) presumed 
exposure to herbicides (Agent Orange) 
during Vietnam service.

(e)  If any skin disability other than 
chloracne or other acneform disease 
consistent with chloracne is diagnosed, 
the examiners should render an opinion, 
consistent with sound medical principles, 
as to whether each such disability is, as  
least as likely as not, medically related 
to service.  In rendering this opinion, 
the panel should comment upon the medical 
relationship, if any, between the current 
skin disability and (a) the skin symptoms 
noted in service that were then 
attributed to skin rash, tinea cruris, 
and/or tinea corporis; and (b) presumed 
exposure to herbicides (Agent Orange) 
during Vietnam service.

The panel should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



